 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
   Crystal Miller
 7

 8
                                  UNITED STATES DISTRICT COURT
 9
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     CRYSTAL MILLER,                                    Case No.: 2:18-cv-00126-JAM-CKD
12
                    Plaintiff,
13                                                      ORDER
14          vs.

15 EQUIFAX, INC.; et. al.,

16                  Defendants.
17

18
                                                  ORDER
19
            Pursuant to the stipulation of the Parties, Wells Fargo Bank, N.A. is dismissed with
20
     prejudice and each party shall bear its own attorneys’ fees and costs.
21

22
            IT IS SO ORDERED.
23

24
      Dated: October 3, 2018                          /s/ John A. Mendez
25                                                    HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
26

27

28

                                                       1
                                                    ORDER
